Citation Nr: 1513110	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  06-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, diagnosed as anxiety disorder not otherwise specified (NOS) and unspecified trauma related disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to June 1981.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for a psychiatric disability (depression).  In July 2009, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  After remanding this issue for additional development in December 2009 and in April 2011, the Board denied service connection for a psychiatric disability in a May 2013 decision.  The Veteran appealed that portion of the decision to the Court.  In April 2014, the Court issued an order that vacated the May 2013 Board decision with respect to the denial of service connection for a psychiatric disability, and remanded that matter for readjudication consistent with the instructions outlined in an April 2014 Joint Motion for Remand (Joint Motion) by the parties.  In September 2014, the case was remanded for additional development.

The issue of entitlement to a rating in excess of 40 percent for residuals of urethral stricture with urethrotomy has been raised by the record (in a February 2015 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed unspecified trauma related disorder is etiologically related to his service.



CONCLUSION OF LAW

Service connection for a psychiatric disability, diagnosed as unspecified trauma related disorder, is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §  3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service treatment records (STRs) show that during service he was seen for anxiety, manifested primarily by gastrointestinal complaints.  On April 1981 service separation examination, psychiatric evaluation was normal; the Veteran indicated he had not been treated for any mental health problems.

Postservice treatment records document ongoing psychiatric treatment for the Veteran.

At his July 2009 hearing, the Veteran testified that his psychiatric disability was either related to events in service or was secondary to a service-connected disability (specifically, the residuals of zygomatic orbital fracture with associated left nasal obstruction, headaches, and sinusitis).

On January 2010 VA psychiatric examination the diagnosis was depressive disorder NOS, personality disorder NOS (antisocial and narcissistic traits), and alcohol abuse (in remission per Veteran's report).  The examiner (a clinical psychologist) noted that the Veteran had no mental health treatment in the military and that his discharge papers were negative for any complaints or history of mental health troubles/treatment.  The examiner also noted that the Veteran later had a postmilitary severe motorcycle accident in 1989 and began getting mental health services in approximately 1997 and had been engaged in such treatment since.  The examiner opined, "The treatment records all seem to indicate that the Veteran's onset of depression came following the 1989 postmilitary motorcycle accident.  No mention was seen, also, of any sinus or nasal obstruction problems affecting his mood in the records either.  Therefore, this examiner is of the opinion that it is less likely than not that the Veteran's current mental health symptoms of depression relate to his time in the Coast Guard."

On November 2014 VA psychiatric examination, the Veteran described a traumatic incident in service in 1981 when he was "run over by a ship"; specifically, he alleged that he was on a raft, bringing some people to safety in a life boat, when the Captain reversed the ship and he was "trapped under it."  The diagnoses were unspecified trauma related disorder (the DSM-5 name for the disorder which was called anxiety disorder NOS under DSM-IV), depression NOS, and traumatic brain injury (TBI) related anger/depression.  The examiner (a psychiatrist) opined that the unspecified trauma related disorder was more likely than not related to the traumatic incident in service when the Veteran was trapped under a ship (based on his self-report of the incident).  The examiner also opined that the Veteran's depression NOS and TBI related anger/depression were less likely than not related to his military service, as the onset of the depression NOS was noted to be either in childhood or after the postservice 1989 motorcycle accident, and the onset of the TBI related anger/depression was noted to be after the postservice 1989 motorcycle accident (during which he suffered the TBI).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his psychiatric disability (unspecified trauma related disorder) is related to his service.  See 38 C.F.R. § 3.303(b).  As the January 2010 VA examiner failed to consider the Veteran's complaints of anxiety noted in service, the Board finds that such opinion is inadequate and thus entitled to no probative weight.  Therefore, the most probative evidence of record (i.e., the opinion by the November 2014 VA psychiatric examiner -which the Board finds no reason to question) supports that there is a nexus between the Veteran's current psychiatric disability and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law-see 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (a VA expert's opinion) supports a finding that the Veteran's reported stressor in service was a factor in his development of the psychiatric disability for which service connection is sought.  Accordingly, service connection for such disability is warranted.  [The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.]


ORDER

Service connection for a psychiatric disability, diagnosed as unspecified trauma related disorder, is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


